Exhibit 99.1 Company Overview •Strong utility platform •Public utility holdingcompany formed •Growth componentscomplementary to core •Demonstrated strategicexecution •S&P Small Cap 600Company Natural Gas Industry Natural Gas Industry Execution •Six consecutive years of record earnings –Acquisition and organic growth •Utility operations –Strong regulatory execution –Operational improvements –Stability of earnings •Non-utility components –Logical extension of core utility business –Continued growth of Laclede Energy Resources(LER) –Developed and sold SM&P Utility Resources, Inc. –Ongoing systematic evaluation of new opportunities •Experienced management Our System & Strengths •Largest LDC in Missouri –630,000 Customers (83% market saturation) –Over 16,000 miles of pipe •Diversified gas supply •Significant storagecapacity –Market area: ≈5 Bcf natural gas, ≈3 Bcfe liquid propane –Upstream system: 23 Bcf Upstream Pipeline Transportation Network Regulation and Rate Design •Missouri Public Service Commission •Rate design largely decoupled –Mitigates exposure to weather and customer conservation –Shifts recovery from usage to customer charge •Infrastructure System Replacement Surcharge(ISRS) –Allows recovery between rate cases of facility-related expenditures –Recovers depreciation, property taxes, and rate of return •Long-established Purchased Gas Adjustment(PGA) clause Advocacy •Missouri Energy Development Association(MEDA) –Missouri investor-owned natural gas, electric, and water utilities •Advocates measures to support utility infrastructure andservices to benefit Missouri citizens and businesses –Current Chairman –Legislative achievements •Infrastructure System Replacement Surcharge •Fuel Adjustment Clause for Electric Utilities •Weather and Conservation Rider •Environmental Cost Recovery Mechanism –Missouri Utility Shareholders Association Operational and Customer Focus Laclede Energy Resources •Non-regulated naturalgas marketer –Organically grown –Large retail and wholesale customer base –Flexible pricing alternatives –Risk management utilizing financial markets •Lock in margins –Experienced management •Mostly long-term, firmtransport •Major markets –Perryville Hub - 240,000Dth/D –St. Louis - 60,000 Dth/D •Provides arbitrageopportunities between PRVL,Ozark, Tetco and NGPLpipelines •Provides diversity in supplybasins to enhance overalldelivery reliability Core Transport Capacity Centerpoint Energy •Long-term firm transport atdiscounted rates •Significant flexibility onreceipts and deliveries •Integrates well withCenterpoint capacitydelivering gas to PRVL Huband St. Louis for significantarbitrage opportunities •Provides redundancy ofsupply choices to enhanceoverall delivery reliability Core Transport Capacity Trunkline Gas Co. Laclede Energy Resources •Strong performance –15% increase in 2008 sales volumes over 2007 –2008 volumes delivered similar to Laclede Gas Company (123Bcf vs. 108 Bcf) –Quarter ended December 2008 strongest in history •160% increase in net income over quarter ended December 2007 •Growth in overall portfolio –Additional long-term transportation capacity and gas supplies –Increased number of counterparties •Growth in sales base –New retail / wholesale customers –Producer services –Customer asset management 85% of Business Activity 99% of Business Activity Current LER Footprint Drivers of Growth •Pipeline expansion projects –Additional marketing opportunities •Storage expansion •Growing gas supply basins –Shale plays •Producer services •Additional markets –Power generation –LDCs Growth Potential Laclede Pipeline Company •Uniquely situated LPG pipeline –Market crossroads location –Only U.S. interstate LPG pipeline with LDC customer •FERC jurisdiction –Allows transport of variousliquids –Creates opportunity togrow customer basebeyond Laclede Gas –Preserves historic role re:Laclede Gas Companypeaking needs Rocky Mts
